                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

VINCENT E. BOYD,

                            Plaintiff,                                   ORDER
       v.
                                                                      17-cv-209-wmc
CHRIS HEIL, TANIA REINDL, BRIAN
FOSTER, MICHAEL BAENEN, LT.
SWIEKATOWSKI, LT. VANLANEN,
LT. VANDEWALLE, and WARDEN
ECKSTEIN,

                            Defendants.


       The court is in receipt of plaintiff Vincent E. Boyd’s “motion for leave to contact

mother as a witness.” (Dkt. #24.) By its caption, the motion appears intended to allow

plaintiff to contact his motion for discovery purposes. If that is all that is intended, the

motion is DENIED in part and RESERVED in part as follows. Plaintiff’s request to contact

his mother directly in violation of any existing order by DOC or other court is denied

pending his providing a copy of all such existing orders. Plaintiff should also file with the

court the specific, written discovery requests he has in the form of interrogatories and

document requests, along with any contact information for his mother.

       To the extent that plaintiff requests a preliminary injunction, removing the prison’s

“no contact” order for other purposes, he will need to bring a separate, formal motion to

that effect, following the court’s procedures to be filed on motions for injunctive relief,

which specifically requires filing of proposed findings of facts, as set forth in the attached

materials.

       Entered this 17th day of July, 2019.
BY THE COURT:


/s/
__________________________________
WILLIAM M. CONLEY
District Judge




  2
